Citation Nr: 0839918	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a recurrent strain of the left knee, and if 
so, whether service connection is warranted for that 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's left 
knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to service connection for right and left knee 
disabilities.  The veteran received a videoconference hearing 
before the undersigned Veterans Law Judge in May 2008.


FINDINGS OF FACT

1.  In a decision dated September 1999, the RO denied service 
connection for a left knee disability.

2.  The evidence received since the September 1999 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability.

3.  Resolving all doubt in the veteran's favor, the evidence 
is at least in equipoise as to the question of whether she 
has a left knee disability that was incurred in service.

4.  Resolving all doubt in the veteran's favor, the evidence 
is at least in equipoise as to the question of whether she 
has a right knee disability secondary to her service 
connected left knee disability.



CONCLUSION OF LAW

1.  The September 1999 decision of the RO, which denied 
service connection for a left knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the September 1999 RO 
decision, which denied service connection for a left knee 
disability, is new and material and the claim for service 
connection for a left knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Resolving all doubt in the veteran's favor, her left knee 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.  Resolving all doubt in the veteran's favor, her right 
knee disability was incurred secondary to her left knee 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in August 2004, November 2004, and August 
2005.  These letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  The veteran was 
also specifically informed of the law as it pertains to 
disability evaluations and effective dates by a December 2007 
Supplemental Statement of the Case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, and particularly in light of the 
favorable decisions below, the Board finds that the duty to 
notify and assist has been satisfied.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.

As to the veteran's claim of entitlement to service 
connection for a left knee disability, the Board notes that 
this condition was previously denied by a September 1999 RO 
decision.  While the veteran initially submitted a notice of 
disagreement as to these issues, he did not perfect an appeal 
of these claims by submitting a substantive appeal subsequent 
to the issuance of the Statement of the Case.  As the veteran 
did not perfect an appeal of this decision, it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

Since this decision is final, the veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
left knee disability.  Particularly, the Board considers new, 
the August 2005 private medical opinion, discussed in detail 
below, which indicated that the veteran's current knee 
problems were probably just an extension of her complaints in 
service and not a new problem.  As this evidence relates 
directly to the question of whether the veteran's current 
left knee disability is related to service, the Board finds 
it to be new and material, and the claim for service 
connection for a left knee disability is therefore reopened.  
As such, service connection for this issue on a direct basis 
will be considered below.


Entitlement to service connection for left and right knee 
disabilities.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for both the veteran's 
claimed right and left knee disabilities.  Reviewing the 
evidence of record, the veteran's service medical records 
show that she was seen many times in service with complaints 
of knee pain.  In September 1963, she was diagnosed with a 
recurrent left knee strain, and placed on bed rest for two 
days.

The veteran has not provided any medical records subsequent 
to that time which show treatment for any knee condition.  
However, the veteran is a nurse, and has indicated that she 
has received treatment since service for knee problems, but 
that this treatment was all done by physicians with whom she 
worked, and therefore there was no official record of it.  

The veteran submitted a private medical opinion record dated 
August 2005.  At that time, the veteran reported bilateral 
knee pain lasting for many years, starting in service.  She 
reported that her knee problems have slowly gotten worse over 
the years, now involving both knees.  She has tried braces 
for the knee as well as glucosamine.  She stated that she has 
periodic episodes of the knees going out on her.  The pain 
was reportedly activity related.

Upon examination, motor and sensory function was intact, and 
range of motion was full extension to about 130 degrees 
bilaterally.  There was no significant effusion in either 
knee, and patella grind test was negative.  She had mild to 
moderate medial and lateral joint line tenderness 
bilaterally.  X-rays of both knees showed mild to moderate 
medial joint space narrowing on the left knee and mild joint 
space narrowing involving the medial compartment on the right 
knee.  No other abnormalities were visible.  The veteran was 
diagnosed with knee arthritis.  The examiner indicated that 
the veteran requested a comment on the possibility that her 
current knee problems were related to the medical condition 
that first presented itself in September 1963.  The examiner 
told her that it was impossible to ascertain this.  The 
examiner indicated that the veteran certainly began having 
knee problems at that time, which have continued to the 
present day.  The examiner indicated that it would seem that 
the veteran's current problems were probably just an 
extension of her complaints at that time and not a new 
problem.

The veteran received a VA examination in April 2006.  At that 
time the veteran stated that her knee problems began when she 
fell while in the service.  She reported problems with pain, 
weakness, and giving way of both knees, as well as locking 
episodes several times a week.  Right knee range of motion 
was 0 to 120 degrees, with pain ending at 90 degrees.  Left 
knee range of motion was from 0 to 110 degrees.  X-rays of 
the veteran's knees showed minimal bilateral degenerative 
changes with spurring of the tibial spines and mild narrowing 
of the medial joint compartments.  Enthesopathy of the 
quadriceps and patellar tendons on both knees was also noted.  
The veteran was diagnosed with bilateral knee arthritis.  The 
examiner indicated that he could not resolve the issue of 
whether the veteran's right or left knee disabilities were 
related to service without resorting to speculation.  In 
support of this opinion, the examiner indicated that the 
diagnosis in the service medical records is strain of the 
left knee, which typically refers to a ligamentous injury.  
The examiner indicated that no ligamentous injury was found.  
Current findings were consistent with osteoarthritis of both 
knees, which is a natural process of aging in many 
individuals.  The examiner indicated that, to say that the 
knee strain in 1961 caused the current degenerative changes 
was impossible.  The examiner indicated that the right and 
left knee arthritis was typical of 
osteoarthritis/degenerative arthritis.  Both findings were 
consistent with changes of normal aging process in the 
joints.  However, two principle mechanisms were thought to be 
responsible for osteoarthritis, damage to the articular 
cartridge caused by a macrotrauma incident or repeated 
microtrauma, or fundamentally defective cartilage that fails 
under normal joint loading.  The examiner indicated that it 
was impossible to say which case was responsible for the 
present findings.

During the veteran's testimony in May 2008, she indicated 
that in her medical opinion as a nurse, she felt that her 
current left knee disability was related to service, and her 
current right knee disability was secondary to her left knee 
disability.

Therefore, considering this evidence, particularly the 
veteran's statements as a medical professional, the Board 
finds that the evidence is in equipoise as to the question of 
whether the veteran's knee disabilities are related to 
service.  As such, the Board resolves all doubt in favor of 
the veteran, and service connection is therefore warranted 
for the veteran's right and left knee disabilities.




ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
recurrent strain of the left knee is reopened; service 
connection is warranted for a left knee disability.

Service connection for a right knee disability, as secondary 
to the veteran's left knee disability, is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


